Citation Nr: 0816390	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant contends that she is entitled to VA benefits 
based on the active duty of her husband who is now deceased.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to VA 
benefits on the basis that valid military service in the U.S. 
Armed Forces had not been established.  A notice of 
disagreement was received in January 2006, a statement of the 
case was issued in April 2006, and a substantive appeal was 
filed in May 2006.


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of basic eligibility for VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established. 38 
U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet.App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet.App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In September 2006, a VCAA letter was issued to the appellant.  
The VCAA letter notified the appellant of what information 
and evidence is needed to substantiate her claim.  This 
information effectively notified her, consistent with the 
context of her claim, of what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in her possession that pertains to the 
claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The Board notes that in October 2006, the appellant 
submitted a signed statement acknowledging the VCAA notice 
and indicating that she had no other information or evidence 
to give VA to substantiate her claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in September 2006 was not 
given prior to the first AOJ adjudication of the claim, the 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The Board notes that the September 2006 
notice was sent to the appellant prior to the most recent RO 
readjudication of this claim in connection with the October 
2006 statement of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet.App. at 486.

The appellant has not been provided with notice of the types 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The appellant has 
been provided with adequate notice regarding the type of 
evidence necessary to establish her spouse's status as a 
veteran, to establish her basic eligibility for VA benefits.  
Since the Board concludes below that the appellant is not 
eligible for VA benefits, no rating or effective date will be 
assigned and any such questions of notice in this regard are 
rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained multiple certifications from the National 
Personnel Records Center (NPRC), most recently in August 
2006, addressing the question of whether the appellant's 
spouse had recognized service.  The appellant's testimony 
regarding her spouse's service, including an identified 
alias, was contemplated in the most recent NPRC re-
certification.  In October 2006, the appellant expressly 
indicated that she had no additional information or evidence 
to provide and there is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.  No useful purpose would be served by 
delaying appellate review for further action.

Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the United States 
Armed Forces during World War II.  The term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In support of her claim, the appellant has submitted an 
Affidavit for Philippine Army Personnel dated March 1946.  
Nevertheless, the record contains certification from the 
National Personnel Records Center (NPRC), dated 
September1965, to the effect that the "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  In June 2006, the appellant 
notified the RO that her husband used an alias, which she 
identified.  Additionally, the appellant specified that he 
served with the "8th Co. 2nd Bat. 262 Sqd. Guerillas + with 
the Alpha Company.  USAFFE."  In light of this new 
information, a request for NPRC recertification was made in 
July 2006; the NPRC's reply certification in August 2006 
refers to the September 1965 negative certification and 
indicates that "Evidence submitted is insufficient to 
warrant change in prior certification."

Based on the evidence of record, the Board must conclude that 
the appellant's deceased husband did not have qualifying 
service for VA benefits.  The NPRC certified that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
While the Board is not disputing the authenticity of the 
documentation submitted by the appellant pertaining to her 
husband's service, service still must be confirmed by the 
service department.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet.App. 
530, 532 (1992).  The Board notes that the law, and not the 
facts, is dispositive in this case.  The documents submitted 
by the appellant are not service department documents and do 
not contain all of the required information such as length, 
time and character of service; and therefore are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203(a).  The totality of the evidence is 
against the appellant's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


